DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 12-13 and 21-22 are amended.
Claims 1-22 are pending.

Response to Remarks
Applicant contends the amended claims more actively recite certain limitations. Examiner respectfully disagrees because Applicant’s amendments still fall outside the scope of the claims. See further explanation under Claim Interpretation. Examiner suggests to amend claim 1 to recite a System comprising a healthcare information system, a wireless user device, and a professional health-related (PHR) communication interface, and claim the functions between these claimed structures. Examiner suggests to amend claim 12 to positively recite method steps performed by a healthcare information system, a wireless user device, and a professional health-related (PHR) communication interface. Accordingly, this contention is unpersuasive.
Applicant further contends the combination of cited references fail to teach precision architecture control structure (PACS) using optimized messaging that automates precision diagnosis. Examiner respectfully disagrees. First, Applicant’s argument regarding the prior claimed PACS is moot because such claim language has been removed from the claims. And second, the claims fail to recite any “automated” precision diagnosis as Applicant contends. Accordingly, this contention is unpersuasive.
Regarding claims 9 and 20, Applicant disagrees with the standing rejection and contends that the claimed precision architecture control structure (PACS) clearly offers significant distinction from the cited references. Examiner respectfully disagrees. First, Applicant’s argument regarding the prior claimed PACS is moot because such claim language has been removed from the claims. And second, Applicant makes their assertion without speaking to the specifics of Marshall or any of the other references. Therefore Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Accordingly, this contention is unpersuasive.

Claim Interpretation
Regarding claims 1 and 12, it is noted that the user interface of the one or more wireless devices, as well as the limitations describing a database listing of structured dialog alternatives all fall within a description of a device that is not within the actual scope of the claims, e.g. descriptors such as “one or more wireless devices using a user interface …”. In claim 1, the limitations do not fall within the scope of the professional health-related communication interface as it is directed to a description of a device that is being interfaced with. In claim 12, the limitation does not fall within the scope of the method being performed as it describes a device that is being interfaced with, and does not materially affect how such an connection is performed. Additionally, it is noted that the limitation “such that the professional health-related (PHR) structured dialogs are suitable for precise clinical diagnosis affording clinically effective medical PHR communication through efficient distillation of clinically relevant standardized content” and “such that the healthcare information system of the host healthcare institution is capable of communicating with one or more of said users by precision professional health-related (PHR) communication affording clinically effective medical PHR communication between the healthcare information system and the wireless devices through efficient distillation of clinically relevant standardized content” are indicative of intended use/result which does not move to distinguish over prior art. Additionally, the limitation “receiving the encrypted PHR structured dialog at said wireless device assigned to said user” is not within the scope of the claims as the user device and any processes performed by the user device is not a part of the PHR communication interface and does not move to distinguish over prior art.
Regarding claims 4 and 15, the limitation of “transmission of an encrypted PHR structured dialog from said wireless device” is directed to a process being performed by the wireless device which is not within the scope of the PHR communication interface of claim 1 and does not move to distinguish over prior art.
Regarding claims 6 and 17, the limitation “acknowledgement of receipt of the encrypted PHR structured dialog” seemingly would have to occur at the wireless device which as it is the only device receiving the PHR structured dialog in claim 1. Such processes being performed by the wireless device are not within the scope of the PHR communication interface of claim 1 and does not move to distinguish over prior art.
Regarding claims 8 and 19, the limitation “the stored PHR structured dialog forms part of an….. affording access…” is a description of the dialog but is not utilized in any active processes. Therefore, such a description does not move to distinguish over prior art. 
For the purposes of compact prosecution, such limitations have been roughly addressed by prior art, but Applicant is suggested to actively recite such functions in order to be given weight. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0133273 A1 to Marshall (hereinafter “Marshall”) in view of US 2013/0185098 A1 to Mitchel et al. (hereinafter “Mitchel”) in view of US 2011/0125646 A1 to Yung (hereinafter “Yung”).

Regarding Claims 1 and 12:
Marshall teaches:
a precision professional health-related (PHR) communication interface between a healthcare information system and one or more wireless devices comprising a healthcare information system of a host healthcare institution and one or more wireless device … the healthcare information system of the host healthcare institution interfacing with one or more wireless devices using a user interface providing precision professional health-related (PHR) communication for interacting with a credentialed user to transmit, collect, and act on clinically effective medical communication … such that the professional health-related (PHR) structured dialogs are suitable for precise clinical diagnosis affording clinically effective medical PHR communication through efficient distillation of clinically relevant standardized content; establishing one or more registries of credentialed users ([0027], [0065], “The user, who is any individual who registers with the medical information system… The process diagram begins with a user registering information through a public or private portal at 1510. The user is asked to provide information such as his or her name, date of birth, zip code, email address, and gender to register at 1510. The user is prompted to create a health record access ID at 1512 to provide access to the personal health records. The user can manually select the health record access ID conforming to certain rules regarding available characters and minimum length, or can have one automatically generated. The user can also setup a profile by entering in health information manually and/or setting configuration options 1514. The user provides a selected health record access ID to a health care provider 1516. The user may choose to have the medical information system generate a health record access ID wallet card (see FIG. 2A) to share with health care providers. The health record access ID may be used by the Regional Health Information Organization as part of a Record Locator Service, which uses the ID as part of a statistical identity matching process to allow data to be aggregated from across different systems” user is connected to a back end system that may receive data that is transmitted, stored, and may be acted on by a multitude of entities.)
Marshall does not specifically disclose but Mitchel, an analogous art of Marshall and the current application, teaches: 
encrypting the PHR structured dialog prior to transmission to said wireless devices from the healthcare information system of a defined user with an …encryption key; and receiving the encrypted PHR structured dialog at said wireless device assigned to said user, such that the healthcare information system of the host healthcare institution is capable of communicating with one or more of said users by precision professional health-related (PHR) communication affording clinically effective medical PHR communication between the healthcare information system and the wireless devices through efficient distillation of clinically relevant standardized content. (Abstract, [0027-0029], [0047], “The present invention further provides a device and a method for ensuring the archiving of an electronic file in an archiving device before the electronic file is transmitted from a first storage device to a second storage device,…  The gating module 22 includes an acknowledgment signal receiver 28 to receive the acknowledgment signal. Preferably, the acknowledgement signal is transmitted via the same network and transmission protocol utilized to transmit documents among the components of the system 10, but the signal can alternatively be transmitted by any means known in the art, including but not limited to Bluetooth, WiFi, and mobile phone protocols… All data and document transmissions occurring within the system of the present invention are encrypted to ensure the security of the data. Additionally, in the preferred embodiment, while data which are transmitted to the clinical study database will generally not include a patient's name or identity, the system 10 will assign and/or include other identifying factors such as clinical trial number, site number, and/or patient number. Preferably, these assignments are made by the central data server 14 under rules administered via the console 16. The system 10 of the present invention also incorporates the use of unique user accounts and passwords for each system user. A system administrator, via the console 30, assigns each system user a user ID and password, which are used when logging onto the system.”)
It would have been obvious to one of ordinary skill in the art the time of applicant’s effective filing to combine the teachings of encrypting sensitive data as disclosed by Mitchel to the teachings of storing user data as disclosed by Marshall by having all communications and storing of data be encrypted in order to increase security.
Marshall does not specifically disclose, but Yung, an analogous art of Marshall and the current application, teaches: 
assigning an encryption key to each user for use in both encryption and decryption;… assigned encryption key ([0016], [0051], “Encryption of PHR is conducted by using two keys, one is an individual key unique to patient, and the other is a hardware key unique to the storage device.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of having user specifics keys as disclosed by Yung to the teachings of providing data storing and sharing as disclosed by the combination of Marshall and Mitchel by assigning keys to each user for communication and storage in order to allow for the information to be more secure while also further allowing the sharing of data.
The prior art further teaches such limitations in the context of systems and devices:
and a machine-readable medium having instructions stored thereon for execution by a processor to perform a method comprising the steps of (Marshall Fig.1 shows basic computing devices with memories, processors, etc.; Mitchel [0018], “devices include at least a processor 2 for collecting, analyzing and digitizing data, a communications interface 4 to communicate with a central data server 14, and memory 6 sufficient to store data until transmission to the central data server 14.”; Yung [0026], “The said programs are computer readable instructions stored thereon for execution by a processor to perform task.”)
The prior art further teaches such limitations in the context of a method, i.e. claim 12: 
a method of precision professional health-related (PHR) communication between a healthcare information system and one or more wireless devices comprising the steps of (Marshall Abstract, [0001], “The present invention relates to a system and method for sharing medical information.”)
In regards to limitations not within the scope of the claims, Marshall further teaches: 
utilizing a database listing of structured dialog alternatives comprised of discrete level messaging, aggregate level messaging, and super-aggregate messaging that afford clinically effective medical PHR communication through efficient distillation of clinically relevant standardized content among the credentialed users, wherein discrete level messaging is directed to primitive events and the standardized precise capture or representation of those events through selection from the alternatives of the structured dialog database listing ([0027], [0065], “The user, who is any individual who registers with the medical information system… The process diagram begins with a user registering information through a public or private portal at 1510. The user is asked to provide information such as his or her name, date of birth, zip code, email address, and gender to register at 1510. The user is prompted to create a health record access ID at 1512 to provide access to the personal health records. The user can manually select the health record access ID conforming to certain rules regarding available characters and minimum length, or can have one automatically generated. The user can also setup a profile by entering in health information manually and/or setting configuration options 1514. The user provides a selected health record access ID to a health care provider 1516. The user may choose to have the medical information system generate a health record access ID wallet card (see FIG. 2A) to share with health care providers. The health record access ID may be used by the Regional Health Information Organization as part of a Record Locator Service, which uses the ID as part of a statistical identity matching process to allow data to be aggregated from across different systems” user is connected to a back end system that may receive data that is transmitted, stored, and may be acted on by a multitude of entities. )
Marshall does not explicitly disclose performing multiple variations of aggregation based on selected variables:
discrete level messaging aggregation may be utilized to advance the structured dialog progression in a given dialog resulting in aggregate level messaging that introduces more advanced analytical considerations into the structured dialogs and certain basic diagnoses
aggregate level messaging may be further aggregated to advance the structured dialog progression in a given structured dialog resulting in super-aggregate level messaging that is directed to a diagnosis based on both discrete level messaging and aggregate level messaging
However, as Marshall does disclose that aggregation may be performed for data in order for it to be compiled and processed, it would have been an obvious variation of the prior art to duplicate such processes of aggregation with any variables as desired.  Furthermore, such limitations are recited in a high level of generality such that they do not prove to be non-obvious variants of a duplication of processes. 

Regarding Claims 2 and 13:
Mitchel further teaches: 
transmission of the encrypted PHR structured dialog to said wireless devices of the defined user from the healthcare information system with an assigned encryption key (Abstract, [0027-0029], [0047], “The present invention further provides a device and a method for ensuring the archiving of an electronic file in an archiving device before the electronic file is transmitted from a first storage device to a second storage device,…  The gating module 22 includes an acknowledgment signal receiver 28 to receive the acknowledgment signal. Preferably, the acknowledgement signal is transmitted via the same network and transmission protocol utilized to transmit documents among the components of the system 10, but the signal can alternatively be transmitted by any means known in the art, including but not limited to Bluetooth, WiFi, and mobile phone protocols… All data and document transmissions occurring within the system of the present invention are encrypted to ensure the security of the data. Additionally, in the preferred embodiment, while data which are transmitted to the clinical study database will generally not include a patient's name or identity, the system 10 will assign and/or include other identifying factors such as clinical trial number, site number, and/or patient number. Preferably, these assignments are made by the central data server 14 under rules administered via the console 16. The system 10 of the present invention also incorporates the use of unique user accounts and passwords for each system user. A system administrator, via the console 30, assigns each system user a user ID and password, which are used when logging onto the system.”)

Regarding Claims 3 and 14:
Mitchel further teaches: 
wherein the transmission occurs over open channel communication (Abstract, [0027-0029], [0047], “The present invention further provides a device and a method for ensuring the archiving of an electronic file in an archiving device before the electronic file is transmitted from a first storage device to a second storage device,…  The gating module 22 includes an acknowledgment signal receiver 28 to receive the acknowledgment signal. Preferably, the acknowledgement signal is transmitted via the same network and transmission protocol utilized to transmit documents among the components of the system 10, but the signal can alternatively be transmitted by any means known in the art, including but not limited to Bluetooth, WiFi, and mobile phone protocols… All data and document transmissions occurring within the system of the present invention are encrypted to ensure the security of the data. Additionally, in the preferred embodiment, while data which are transmitted to the clinical study database will generally not include a patient's name or identity, the system 10 will assign and/or include other identifying factors such as clinical trial number, site number, and/or patient number. Preferably, these assignments are made by the central data server 14 under rules administered via the console 16. The system 10 of the present invention also incorporates the use of unique user accounts and passwords for each system user. A system administrator, via the console 30, assigns each system user a user ID and password, which are used when logging onto the system.”)

Regarding Claims 4 and 15:
Marshall further teaches: 
transmission of an encrypted PHR structured dialog from said wireless device assigned to said user to the healthcare information system ([0051], [0070], “Health condition field 912 lists the applicable health condition and allows the user to input an additional health condition by selecting enter other option 914. …Authorizing the addition of notations allows the user's personal health record to be more detailed or complete. An example of a notation is a health care professional adding notes to the user's personal health record after a visit to provide an update on the user's condition or on a medical condition.” Communication may be both ways.)


Regarding Claims 5 and 16:
Mitchel further teaches: 
wherein the transmission occurs over open channel communication (Abstract, [0027-0029], [0047], “The present invention further provides a device and a method for ensuring the archiving of an electronic file in an archiving device before the electronic file is transmitted from a first storage device to a second storage device,…  The gating module 22 includes an acknowledgment signal receiver 28 to receive the acknowledgment signal. Preferably, the acknowledgement signal is transmitted via the same network and transmission protocol utilized to transmit documents among the components of the system 10, but the signal can alternatively be transmitted by any means known in the art, including but not limited to Bluetooth, WiFi, and mobile phone protocols… All data and document transmissions occurring within the system of the present invention are encrypted to ensure the security of the data. Additionally, in the preferred embodiment, while data which are transmitted to the clinical study database will generally not include a patient's name or identity, the system 10 will assign and/or include other identifying factors such as clinical trial number, site number, and/or patient number. Preferably, these assignments are made by the central data server 14 under rules administered via the console 16. The system 10 of the present invention also incorporates the use of unique user accounts and passwords for each system user. A system administrator, via the console 30, assigns each system user a user ID and password, which are used when logging onto the system.”)



Regarding Claims 6 and 17:
Mitchel further teaches: 
acknowledgement of receipt of the encrypted PHR structured dialog (Abstract, [0027-0029], [0047], “The present invention further provides a device and a method for ensuring the archiving of an electronic file in an archiving device before the electronic file is transmitted from a first storage device to a second storage device,…  The gating module 22 includes an acknowledgment signal receiver 28 to receive the acknowledgment signal. Preferably, the acknowledgement signal is transmitted via the same network and transmission protocol utilized to transmit documents among the components of the system 10, but the signal can alternatively be transmitted by any means known in the art, including but not limited to Bluetooth, WiFi, and mobile phone protocols… All data and document transmissions occurring within the system of the present invention are encrypted to ensure the security of the data. Additionally, in the preferred embodiment, while data which are transmitted to the clinical study database will generally not include a patient's name or identity, the system 10 will assign and/or include other identifying factors such as clinical trial number, site number, and/or patient number. Preferably, these assignments are made by the central data server 14 under rules administered via the console 16. The system 10 of the present invention also incorporates the use of unique user accounts and passwords for each system user. A system administrator, via the console 30, assigns each system user a user ID and password, which are used when logging onto the system.”)



Regarding Claims 7 and 18:
Marshall further teaches: 
storing of the PHR structured dialog ([0003], [0027-0029], “The electronic files may be stored in various formats and on various computer systems by the health care institutions and health care organizations. Converters exist that translate information from one format to another format… The health care provider answers these questions with information on record about the user to gain access to and exchange with medical information stored in the personal health records.)

Regarding Claims 8 and 19:
Marshall further teaches: 
wherein the stored PHR structured dialog forms part of an electronic medical records (EMR) system, affording access to the stored data to both credentialed and non-credentialed users ([0003], [0027-0029], “The electronic files may be stored in various formats and on various computer systems by the health care institutions and health care organizations. Converters exist that translate information from one format to another format… The health care provider answers these questions with information on record about the user to gain access to and exchange with medical information stored in the personal health records.”)




Regarding Claim 10:
Marshall further teaches: 
wherein the machine-readable medium is selected from the group consisting of magnetic media, punched cards, paper tapes, optical disks, barcodes, magnetic ink characters, and solid state devices (Fig 1; [0003], “The electronic files may be stored in various formats and on various computer systems”)
Marshall, Mitchel, and Yung already disclose multiple devices memories, processors, etc. as is the norm in computing environments and therefore any such variation of mediums is most certainly an obvious variation. Furthermore, magnetic media, disks, solid state devices are all generic forms of memory/storage.

Regarding Claim 11:
Marshall further teaches: 
wherein the machine-readable medium is one or more network server disks (Fig 1, [0003], “The electronic files may be stored in various formats and on various computer systems”)

Regarding Claim 21:
The prior art further teaches: 
The precision professional health-related (PHR) communication interface of claim 1 suitable for protecting the confidentiality and security of the professional health-related (PHR) information within the host healthcare institution (MARSHALL: Fig 1, [0003], [0027-0029], [0065], “The electronic files may be stored in various formats and on various computer systems by the health care institutions and health care organizations. Converters exist that translate information from one format to another format… The health care provider answers these questions with information on record about the user to gain access to and exchange with medical information stored in the personal health records… The user, who is any individual who registers with the medical information system… The process diagram begins with a user registering information through a public or private portal at 1510. The user is asked to provide information such as his or her name, date of birth, zip code, email address, and gender to register at 1510. The user is prompted to create a health record access ID at 1512 to provide access to the personal health records. The user can manually select the health record access ID conforming to certain rules regarding available characters and minimum length, or can have one automatically generated. The user can also setup a profile by entering in health information manually and/or setting configuration options 1514. The user provides a selected health record access ID to a health care provider 1516. The user may choose to have the medical information system generate a health record access ID wallet card (see FIG. 2A) to share with health care providers. The health record access ID may be used by the Regional Health Information Organization as part of a Record Locator Service, which uses the ID as part of a statistical identity matching process to allow data to be aggregated from across different systems”; MITCHEL: Abstract, [0018], [0027-0029], [0047], “The present invention further provides a device and a method for ensuring the archiving of an electronic file in an archiving device before the electronic file is transmitted from a first storage device to a second storage device,…  The gating module 22 includes an acknowledgment signal receiver 28 to receive the acknowledgment signal. Preferably, the acknowledgement signal is transmitted via the same network and transmission protocol utilized to transmit documents among the components of the system 10, but the signal can alternatively be transmitted by any means known in the art, including but not limited to Bluetooth, WiFi, and mobile phone protocols… All data and document transmissions occurring within the system of the present invention are encrypted to ensure the security of the data. Additionally, in the preferred embodiment, while data which are transmitted to the clinical study database will generally not include a patient's name or identity, the system 10 will assign and/or include other identifying factors such as clinical trial number, site number, and/or patient number. Preferably, these assignments are made by the central data server 14 under rules administered via the console 16. The system 10 of the present invention also incorporates the use of unique user accounts and passwords for each system user. A system administrator, via the console 30, assigns each system user a user ID and password, which are used when logging onto the system.”)

Regarding Claim 22:
Marshall further teaches: 
comprising more than one healthcare information system (Abstract, “More particularly, collection and exchange of medical information across disparate health care systems into a personal health record is provided.”)




Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Mitchel in view of Yung as applied above and further in view of “APA” (Admitted Prior Art).

Regarding Claims 9 and 20:
The cited prior art does not explicitly disclose utilizing haptic feedback to a user upon interfacing with a graphical user interface. However, APA teaches utilizing haptic feedback to a user upon interfacing with a graphical user interface is old and well known. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using haptics as disclosed by APA to any device or interface as desired such as those taught by the combination of Marshall, Mitchel, and Yung by having haptic feedback for user interfaces in order to provide feedback to the user.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elliot (IS 2015/0206122 A1), Lee (US 2015/020550 A1), Das (US 2015/0220585 A1) provide further evidence that haptics is old and well known.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685          

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685